DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod et al. (US 2006/0225659, hereafter referred to as Axelrod).
For claim 1, Axelrod teaches a removable pet waste cartridge comprising: 
a waste pad roll (14) of a predetermined diameter, width and length (see 14 in figs.) comprising an absorbent first side (layer 52, para 0035 and fig. 7) and a non-permeable second side (50, para 0035, fig. 7); 
wherein the waste pad roll comprises a series of sensor-readable marks (63) indicative of an amount of waste paper remaining on the waste pad roll (para 0039, 0040, counting the marks on Axel will indicate how many remain on the roll); 
a take-up rod (16), wherein the take-up rod is connected to a first end of the waste pad roll (para 0039, via adhesive 63).
the series of sensor-readable marks located on the non-permeable second side of the waste pad roll.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the marks on the non-permeable side, to keep the adhesive off the pet and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further such a modification lacks any disclosed criticality.
For claim 2, Axelrod further teaches a pet waste machine comprising the removable pet waste cartridge as recited in claim 1 (see figs. and abstract), further comprising 
a supply assembly (side where 14 is), 
a take-up assembly (side where 16 is), and 
a flat bed (middle as pictured); 
wherein a second end of the waste pad roll is placed in the supply assembly; the take-up rod is placed in the take-up assembly; and the waste pad roll is stretched across the flat bed (see figs.).
For claim 7, Axelrod further teaches wherein the take-up rod is connect to a first end of the waste pad roll by pins (68, fig. 13, para 0041), the pins spaced apart along a length of the take-up rod corresponding to holes at the first end of the waste pad roll (see fig. 13 and para 0041 of Axelrod, the corresponding holes in the paper formed in para 0041 by punching the pins through the paper).
For claim 9, Axelrod further teaches wherein the take-up rod is connected to a first end of the waste pad roll by adhesive, the adhesive applied along a length of the take-up rod (63, para 0039, the adhesive from 63 is applied to the rod when it attaches).

Claim(s) 32, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod et al. (US 2006/0225659, hereafter referred to as Axelrod) in view of Bush (US 2717086).

Axelrod is silent about wherein the series of sensor-readable marks are printed along an edge of the nonpermeable second side of the waste pad roll.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the marks on the non-permeable side, to keep the adhesive off the pet and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further such a modification lacks any disclosed criticality.
Bush teaches known conveyor systems (abstract and figs.) included a series of sensor readable marks (24, Col. 2, lines 32-37, Col. 3, lines 49-60) painted along an edge (see fig. 1, 24 lines are painted all the way to the edge, thus along the edge), wherein the series of marks provide information about a position of the roll on the machine (Col. 3, lines 49-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include used painted marks along the edge of the roll, as taught by Bush, since it is well established in the art of conveying to use marks to monitor the position of the conveyor along the belt.
Further, it would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute painted marks with printed marks, in order to more quickly and efficiently apply the marks to the conveyor, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.
For claim 42, Axelrod discloses a removable pet waste cartridge, comprising: 
a waste pad roll (14) of a predetermined diameter, width and length (see figs.), comprising 

wherein the waste pad roll further comprises a series of marks capable of being read by a sensor (63 read by 66, para 0040);  the series of marks indicate a position of the waste pad roll on a pet waste machine (para 0040); and
 a take-up rod (16) comprising clips, pins, or an adhesive (pins 68, fig. 13, para 0041, adhesive 63, para 0039), wherein the take-up rod has a first end and a second end, wherein the take-up rod is connected to a first end of the waste pad roll by the clips, pins, or adhesive (pins 68, fig. 13, para 0041, adhesive 63, para 0039).
Axelrod is silent about wherein the series of sensor-readable marks are printed along an edge of the nonpermeable second side of the waste pad roll.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the marks on the non-permeable side, to keep the adhesive off the pet and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further such a modification lacks any disclosed criticality.
Bush teaches known conveyor systems (abstract and figs.) included a series of sensor readable marks (24, Col. 2, lines 32-37, Col. 3, lines 49-60) painted along an edge (see fig. 1, 24 lines are painted all the way to the edge, thus along the edge), wherein the series of marks provide information about a position of the roll on the machine (Col. 3, lines 49-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include used painted marks along the edge of the roll, as taught by Bush, since it is well established in the art of conveying to use marks to monitor the position of the conveyor along the belt.
Further, it would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute painted marks with printed .

Claims 3, 5, 8, 33, 34, 35, 37, 38, 39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod in view of Campbell et al. (US 2009/0241850).
For claim 3, Axelrod is silent about a first end cap is mounted at a first end of the take-up rod and a second end cap is mounted at the second end of the take-up rod, wherein the first end cap and the second end cap seal a completely wound waste pad roll.
Campbell teaches a removable pet waste cartridge (figs. 3-4) and a pet waste machine (fig. 2) including  a take up rod (Fig. 4) having a first end cap is mounted at a first end of the take-up rod (cap at drive end above 36, see fig. 4) and a second end cap is mounted at the second end of the take-up rod (fig. 4, cap 34), wherein the first end cap and the second end cap seal a completely wound waste pad roll (see fig. 4 of Campbell, the caps are at the ends of the take up rod and will seal the ends of a wound waste pad roll).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the end caps of Campbell onto the take up rod of Axelrod in order to seal the waste roll and prevent the user from touching feces.
For claim 5, Axelrod as modified by Campbell further teaches wherein the first end cap comprises a gear (36, see fig. 4 of Campbell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the gear of Campbell onto the take up rod of Axelrod, in order to drive the rod.

However, even if not it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gear integral with the end cap, in order to more quickly and efficiently manufacture the pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
For claim 8, Axelrod as modified by Campbell further teaches the take-up rod, the first end cap, the second end cap, and the waste pad roll are disposable (para 0007 of Axelrod and Campbell para 0054, spool 30 is disposed of, further note para 0041, spool 30 can include the end caps and gear, further it is noted that all elements can be disposed of/thrown away).
For claim 33, Axelrod teaches a removable pet waste cartridge (abstract and figs.) 
a waste pad roll (14) of a predetermined diameter, width and length (see 14 in figs.) comprising an absorbent first side (layer 52, para 0035 and fig. 7) and a non-permeable second side (50, para 0035, fig. 7); 
wherein the waste pad roll comprises a series of sensor-readable marks (63) indicative of an amount of waste paper remaining on the waste pad roll (para 0039, 0040, counting the marks on Axel will indicate how many remain on the roll); 
a take-up rod (16), connected to a first end of the waste pad roll (para 0039, via adhesive 63).
Axelrod is silent about the series of sensor-readable marks located on the non-permeable second side of the waste pad roll, a first end cap mounted at a first end of the take-up rod and a 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the marks on the non-permeable side, to keep the adhesive off the pet and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further such a modification lacks any disclosed criticality.
Campbell teaches a removable pet waste cartridge (figs. 3-4) and a pet waste machine (fig. 2) including  a take up rod (Fig. 4) a first end cap (cap at the drive end above 36, see fig. 4) mounted at a first end of the take-up rod (see fig. 4) and a second end cap (fig. 4, cap 34) mounted at a second end of the take-up rod (see fig. 4), and the first end cap comprising a gear (36, see fig. 4) and wherein the gear is integral with the first end cap (note para 0041 of Campbell, the spool includes “a center 32, handles 33, an end 34, and a drive end 36” i.e. the elements form one integral spool, thus the gear is integral with the cap).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the end caps of Campbell onto the take up rod of Axelrod in order to seal the waste roll and prevent the user from touching feces.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the gear of Campbell onto the take up rod of Axelrod, in order to drive the rod.
However, even if not it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gear integral with the end cap, in order to more quickly and efficiently manufacture the pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

wherein the second end of the waste pad roll is placed in the in the supply assembly (figs. 1-2 of Axelrod and fig. 7 of Campbell);  
the take-up pad is placed in the take-up assembly (figs. 1-2 of Axelrod and fig. 7 of Campbell); and
the waste pad roll is stretched across the flat bed (figs. 1-2 of Axelrod and fig. 7, see description of Campbell).
and the drive gear meshes with the gear integral with the first end cap (that which 36 of Campbell  engages to, not shown but there must be a gear to drive 36);
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the drive gear of Campbell onto the take up rod of Axelrod, in order to drive the rod.
However, if Campbell does not teach a drive gear it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a drive gear, in order to provide power and drive the gear 36, since there must be a drive source to advance the waste machine of Axelrod as modified Campbell and drive gears are old and well known.
For claim 35, Axelrod as modified by Campbell further teaches a pet waste cartridge (16/14) including a waste pad roll (16) and a take-up rod (14) wherein adhesive is used to attached the waste paper to the take-up rod (63, para 0039).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the adhesive directly on the take-up rod instead of the paper, to affix the 
Alternatively Axelrod also teaches the take-up rod including a plurality of pins (68, fig. 13, para 0041).
For claim 37, Axelrod as modified by Campbell further teaches wherein the pins are spaced apart along a length of the take-up rod corresponding to holes at the first end of the waste roll (see fig. 13 and para 0041 of Axelrod, the corresponding holes in the paper formed in para 0041 by punching the pins through the paper).
For claim 38, Axelrod as modified by Campbell about wherein the adhesive is applied along a length of the take-up rod (adhesive of Axelrod to modified location as above).
For claim 39, Axelrod as modified by Campbell further teaches the take-up rod, the first end cap, the second end cap, and the waste pad roll are disposable (para0007 of axel and Campbell para 0054, spool 30 is disposed of, further note para 0041, spool 30 can include the end caps and gear, further it is noted that all elements can be disposed of/thrown away).
For claim 41, Axelrod as modified by Campbell further teaches wherein the first end cap and the second end cap seal a completely wound waste pad roll (see fig. 4 of Campbell, the caps are at the ends of the take up rod and will seal the ends of a wound waste pad roll).

Claim 40 is are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Campbell , as applied to claim 33 above, in further view of Bush.
For claim 40, Axelrod as modified by Campbell further teaches about wherein the series of sensor-readable marks indicate a position of the waste pad roll on the pet machine (para 0040 of Axelrod).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the marks on the non-permeable side, to keep the adhesive off the pet and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further such a modification lacks any disclosed criticality.
Bush teaches known conveyor systems (abstract and figs.) included a series of sensor readable marks (24, Col. 2, lines 32-37, Col. 3, lines 49-60) painted along an edge (see fig. 1, 24 lines are painted all the way to the edge, thus along the edge), wherein the series of marks provide information about a position of the roll on the machine (Col. 3, lines 49-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include used painted marks along the edge of the roll, as taught by Bush, since it is well established in the art of conveying to use marks to monitor the position of the conveyor along the belt.
Further, it would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute painted marks with printed marks, in order to more quickly and efficiently apply the marks to the conveyor, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.

Claims 43, 44, 46, 47, 48, 49, 50, 52, 53, 54  are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Bush, as applied to claim 42 above, in further view of Campbell et al. (US 2009/0241850).

wherein the second end of the waste pad roll is placed in the in the supply assembly (fig. 1-2);  
the take-up pad is placed in the take-up assembly (fig. 1-2); and
the waste pad roll is stretched across the flat bed (fig. 1-2).
Axelrod as modified by Bush is silent about a drive gear.
Campbell teaches a waste machine (figs. and abstract) comprising the removable waste cartridge (figs. 3-5) a supply assembly (12), a take-up assembly (14), and a flat bed (40 area), and a drive gear (that which 36 engages to, not shown but there must be a gear to drive 36);
wherein the second end of the waste pad roll is placed in the in the supply assembly (fig. 7);  the take-up pad is placed in the take-up assembly (fig. 7); and the waste pad roll is stretched across the flat bed (fig. 7, see description of Campbell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the drive gear of Campbell onto the take up rod of Axelrod, in order to drive the rod.
However, if Campbell does not teach a drive gear it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a drive gear, in order to provide power and drive the gear 36, since there must be a drive source to advance the waste machine of Campbell and drive gears are old and well known.
For claim 44, Axelrod as modified by Bush and Campbell further teaches wherein the first end cap further comprises a gear (36, see fig. 4 of Campbell) and wherein the gear is integral with the first end cap (note para 0041 of Campbell, the spool includes “a center 32, handles 33, an end 34, and a drive end 36” i.e. the elements form one integral spool, thus the gear is integral with the cap), and the drive  (that which 36 engages to, not shown but there must be a gear to drive 36).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the gear of Campbell onto the take up rod of Axelrod, in order to drive the rod.
However, even if not integral it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gear integral with the end cap, in order to more quickly and efficiently manufacture the pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
For claim 46, Axelrod as modified by Bush and Campbell further teaches wherein the pins are spaced apart along a length of the take-up rod corresponding to holes at the first end of the waste roll (see fig. 13 and para 0041 of Axelrod, the corresponding holes in the paper formed in para 0041 by punching the pins through the paper).
For claim 47, Axelrod as modified by Bush and Campbell further teaches about wherein the adhesive is applied along a length of the take-up rod (adhesive of Axelrod to modified location as above).
For claim 48, Axelrod as modified by Bush and Campbell further teaches the take-up rod, the first end cap, the second end cap, and the waste pad roll are disposable (para 0007 of Axelrod and Campbell para 0054, spool 30 is disposed of, further note para 0041, spool 30 can include the end caps and gear, further it is noted that all elements can be disposed of/thrown away).
For claim 49, Axelrod teaches a removable pet waste cartridge (abstract and figs.) 
a waste pad roll (14) of a predetermined diameter, width and length (see 14 in figs.) comprising an absorbent first side (layer 52, para 0035 and fig. 7) and a non-permeable second side (50, para 0035, fig. 7); 

a take-up rod (16) comprising clips, pins (68, fig. 13, para 0041), or an adhesive, wherein the take-up rod connected to a first end of the waste pad roll by clips, pin (68, fig. 13, para 0041), or adhesive (para 0039, via adhesive 63).
Axelrod is silent about the series of printed sensor-readable marks located a long an edge of the non-permeable second side of the waste pad roll, a first end cap mounted at a first end of the take-up rod and a second end cap mounted at a second end of the take-up rod; and the first end cap comprising a gear, wherein the gear is integral with the first end cap.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the marks on the non-permeable side, to keep the adhesive off the pet and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further such a modification lacks any disclosed criticality.
Bush teaches known conveyor systems (abstract and figs.) included a series of sensor readable marks (24, Col. 2, lines 32-37, Col. 3, lines 49-60) painted along an edge (see fig. 1, 24 lines are painted all the way to the edge, thus along the edge), wherein the series of marks provide information about a position of the roll on the machine (Col. 3, lines 49-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include used painted marks along the edge of the roll, as taught by Bush, since it is well established in the art of conveying to use marks to monitor the position of the conveyor along the belt.
Further, it would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute painted marks with printed marks, in order to more quickly and efficiently apply the marks to the conveyor, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. 
Campbell teaches a removable pet waste cartridge (figs. 3-4) and a pet waste machine (fig. 2) including  a take up rod (Fig. 4) a first end cap (cap at the drive end above 36, see fig. 4) mounted at a first end of the take-up rod (see fig. 4) and a second end cap (fig. 4, cap 34) mounted at a second end of the take-up rod (see fig. 4), and the first end cap comprising a gear (36, see fig. 4) and wherein the gear is integral with the first end cap (note para 0041 of Campbell, the spool includes “a center 32, handles 33, an end 34, and a drive end 36” i.e. the elements form one integral spool, thus the gear is integral with the cap).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the end caps of Campbell onto the take up rod of Axelrod in order to seal the waste roll and prevent the user from touching feces.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the gear of Campbell onto the take up rod of Axelrod, in order to drive the rod.
However, even if not it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gear integral with the end cap, in order to more quickly and efficiently manufacture the pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
For claim 50, Axelrod as modified by Bush and Campbell further teaches
a waste machine ( fig. 1 and 3 of Axelrod and Campbell fig. 2 and 7) comprising the removable waste cartridge as recited in claim 33 (see 33 above) a supply assembly (14 of Axelrod and 12 of Campbell), a take-up assembly (16 of Axelrod and 14 of Campell), and a flat bed (18 of Axelrod and 40 
wherein the second end of the waste pad roll is placed in the in the supply assembly (figs. 1-2 of Axelrod and fig. 7 of Campbell);  
the take-up pad is placed in the take-up assembly (figs. 1-2 of Axelrod and fig. 7 of Campbell); and
the waste pad roll is stretched across the flat bed (figs. 1-2 of Axelrod and fig. 7, see description of Campbell).
and the drive gear meshes with the gear integral with the first end cap (that which 36 of Campbell  engages to, not shown but there must be a gear to drive 36);
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the drive gear of Campbell onto the take up rod of Axelrod, in order to drive the rod.
However, if Campbell does not teach a drive gear it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a drive gear, in order to provide power and drive the gear 36, since there must be a drive source to advance the waste machine of Axelrod as modified Campbell and drive gears are old and well known.
For claim 52, Axelrod as modified by Campbell and Bush further teaches wherein the pins are spaced apart along a length of the take-up rod corresponding to holes at the first end of the waste roll (see fig. 13 and para 0041 of Axelrod, the corresponding holes in the paper formed in para 0041 by punching the pins through the paper).
For claim 53, Axelrod as modified by Campbell and Bush further teachesabout wherein the adhesive is applied along a length of the take-up rod (adhesive of Axelrod to modified location as above).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Axelrod, in further view of Roofener (US 2016/0007560).
For claim 6, Axelrod is silent about wherein the take-up rod is connected to a first end of the waste pad roll by clips, the clips are located at the first end and the second end of the take-up rod.
Roofener teaches a removable pet waste cartridge (see fig. 3) comprising a waste pad roll (18, fig. 3) and a take-up rod (30, 28, 31, 32, fig. 3) wherein the take up rod specifically includes clips, pins, or adhesive, wherein the take-up rod is connected to a first end of the waste pad by the clips pins, or adhesive (pinch fingers as seen in fig. 3, described in para 0015, sheet is clipped or pinched between the pinch fingers, and para 0028, “The rotating pinch finger presses against stationary pinch finger 23 which traps the end of the sheet 6 so that it can be pulled”, although it appears that the PGPub is misnumbering the pinch finger it is clear from the figs and description that the end of the paper is pinched or clipped).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include clips on the take-up rod of Axelrod, as taught by Roofener, in order to secure the waste paper firmly in place on the take-up rod. 
(Roofener shows the clip only on one side).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the clips at both sides, to firmly secure the waste paper in place, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Campbell, as applied to claim 33 above, in further view of Roofener (US 2016/0007560).
For claim 36, Axelrod as modified by Campbell is silent about clips, wherein the clips are located at the first end and the second end of the take-up rod.
Roofener teaches a removable pet waste cartridge (see fig. 3) comprising a waste pad roll (18, fig. 3) and a take-up rod (30, 28, 31, 32, fig. 3) wherein the take up rod specifically includes clips, pins, or adhesive, wherein the take-up rod is connected to a first end of the waste pad by the clips pins, or adhesive (pinch fingers as seen in fig. 3, described in para 0015, sheet is clipped or pinched between the pinch fingers, and para 0028, “The rotating pinch finger presses against stationary pinch finger 23 which traps the end of the sheet 6 so that it can be pulled”, although it appears that the PGPub is miss numbering the pinch finger it is clear from the figs and description that the end of the paper is pinched or clipped).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include clips, pins, or adhesive on the take-up rod of Axelrod as modified by Campbell, as taught by Roofener, in order to secure the waste paper firmly in place on the take-up rod.
(Roofener shows the clip only on one side)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the clips at both sides, to firmly secure the waste paper in place, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And since such a modification lacks any disclosed criticality .

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Bush as applied to claim 42 above, in further view of Roofener (US 2016/0007560).
For claim 45, Axelrod as modified by Bush is silent about clips, wherein the clips are located at the first end and the second end of the take-up rod.
Roofener teaches a removable pet waste cartridge (see fig. 3) comprising a waste pad roll (18, fig. 3) and a take-up rod (30, 28, 31, 32, fig. 3) wherein the take up rod specifically includes clips, pins, or adhesive, wherein the take-up rod is connected to a first end of the waste pad by the clips pins, or adhesive (pinch fingers as seen in fig. 3, described in para 0015, sheet is clipped or pinched between the pinch fingers, and para 0028, “The rotating pinch finger presses against stationary pinch finger 23 which traps the end of the sheet 6 so that it can be pulled”, although it appears that the PGPub is miss numbering the pinch finger it is clear from the figs and description that the end of the paper is pinched or clipped).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include clips, pins, or adhesive on the take-up rod of Axelrod as modified by Bush, as taught by Roofener, in order to secure the waste paper firmly in place on the take-up rod.
(Roofener shows the clip only on one side)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the clips at both sides, to firmly secure the waste paper in place, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And since such a modification lacks any disclosed criticality .
Claim 51 is  rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Campbell and Bush as applied to claim 49 above, in further view of Roofener (US 2016/0007560).
For claim 51, Axelrod as modified by Campbell and Bush is silent about clips, wherein the clips are located at the first end and the second end of the take-up rod.
Roofener teaches a removable pet waste cartridge (see fig. 3) comprising a waste pad roll (18, fig. 3) and a take-up rod (30, 28, 31, 32, fig. 3) wherein the take up rod specifically includes clips, pins, or adhesive, wherein the take-up rod is connected to a first end of the waste pad by the clips pins, or adhesive (pinch fingers as seen in fig. 3, described in para 0015, sheet is clipped or pinched between the pinch fingers, and para 0028, “The rotating pinch finger presses against stationary pinch finger 23 which traps the end of the sheet 6 so that it can be pulled”, although it appears that the PGPub is miss numbering the pinch finger it is clear from the figs and description that the end of the paper is pinched or clipped).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include clips, pins, or adhesive on the take-up rod of Axelrod as modified by Campbell and Bush, as taught by Roofener, in order to secure the waste paper firmly in place on the take-up rod.
(Roofener shows the clip only on one side)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the clips at both sides, to firmly secure the waste paper in place, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And since such a modification lacks any disclosed criticality (para 0013 of applicant’s specification notes several equivalent means to mount the waste paper to the rod).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619